            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

BENNIE PHILLIPS                                                PLAINTIFF

v.                        No. 2:17-cv-167-DPM

PHILLIPS COUNTY, ARKANSAS;
NEAL BYRD, in His Individual and
Official Capacities as Sheriff; and
DARREL WINSTON, in His
Individual and Official Capacities
as Chief Deputy                                            DEFENDANTS

                                 ORDER
     The Court approves the parties’ proposed settlement agreement.
№ 50. The agreement’s terms are reasonable and fair. Lynn's Food
Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982); see also
Melgar v. OK Foods, 902 F.3d 775, 779 (8th Cir. 2018). The lawyers’ fees
are reasonable too, in the circumstances. Phillips’s complaint will be
dismissed with prejudice.
     So Ordered.
                                         _________________________
                                         D.P. Marshall Jr.
                                         United States District Judge

                                          22 April 2019
